     Case 3:19-cv-00660-GPC-RBM Document 65 Filed 02/03/21 PageID.913 Page 1 of 14



 1
 2
 3
 4
 5
 6
 7
 8                                UNITED STATES DISTRICT COURT
 9                            SOUTHERN DISTRICT OF CALIFORNIA
10
11     ANTHONY C. GONZALEZ,                               Case No.: 3:19-cv-00660-GPC-RBM
       CDCR #AH-5287,
12
                                         Plaintiff,       JUDGMENT AND ORDER
13                                                        GRANTING DEFENDANT’S
                            vs.                           MOTION FOR SUMMARY
14
                                                          JUDGMENT AND DENYING
15                                                        PLAINTIFF’S CROSS-MOTION
       NICHOLE GARCIA,                                    FOR PARTIAL SUMMARY
16
                                                          JUDGMENT
17                                     Defendant.
                                                          [ECF Nos. 44, 51]
18
19
20                                        INTRODUCTION
21            Plaintiff Anthony C. Gonzalez (“Plaintiff”), an inmate formerly housed at
22    Calipatria State Prison, filed this civil rights action pursuant to 42 U.S.C. Section 1983
23    alleging that Defendant Nichole Garcia, a nurse employed by the California Department
24    of Corrections and Rehabilitation (“CDCR”), was deliberately indifferent to Plaintiff’s
25    serious medical needs in violation of the Eighth Amendment. (See ECF No. 1, Compl., at
26    3–5.)
27            Before the Court are Defendant’s Motion for Summary Judgment, ECF No. 44,
28    and Plaintiff’s Cross-Motion for Partial Summary Judgment, ECF No. 51. Plaintiff filed
                                                      1
                                                                               3:19-cv-00660-GPC-RBM
     Case 3:19-cv-00660-GPC-RBM Document 65 Filed 02/03/21 PageID.914 Page 2 of 14



 1    an Opposition to Defendant’s Motion, (ECF No. 54), and Defendant filed a Reply, (ECF
 2    No. 60). Defendant filed an Opposition to Plaintiff’s Motion, (ECF No. 56), but Plaintiff
 3    did not file a Reply by the applicable deadline. (See ECF No. 52 (setting a deadline of
 4    November 6, 2020 for Plaintiff to submit any Reply in support of his Cross-Motion for
 5    Partial Summary Judgment).) The Court found the matters suitable for disposition on the
 6    moving papers and ordered them submitted without oral argument pursuant to S.D. Cal.
 7    Civ. L.R. 7.1.d.1. (ECF No. 61.)
 8            Having reviewed the Parties’ submissions and the applicable law, the Court
 9    GRANTS Defendant’s Motion for Summary Judgment, and DENIES Plaintiff’s Cross-
10    Motion for Partial Summary Judgment, and DIRECTS the Clerk of the Court to enter
11    judgment in favor of Defendant Garcia and to close the case.
12                                          BACKGROUND
13       I.      Factual Background
14            Plaintiff is a California prison inmate. On August 17, 2018, Plaintiff received
15    elbow surgery at Tri-City Medical Center to remove a “loose body bone fragment.” (See
16    Compl. at 1.) Plaintiff’s discharge instructions specified, among other things, that his
17    sutures be removed two weeks after the procedure, but did not order daily changes of
18    Plaintiff’s dressings. (See ECF No. 44-5, at 5–9; see also ECF No. 44-1 ¶¶ 3–4.) After
19    Plaintiff returned to his designated prison, the surgeon spoke by phone to a nurse
20    regarding Plaintiff’s post-surgical care. (See ECF No. 44-5, at 11–18.) The surgeon’s
21    and nurse’s records of that call are largely consistent with one another, with one notable
22    exception. Plaintiff’s surgeon’s records state that Plaintiff should receive “[d]ressing
23    changes as needed,” (see id. at 11), while the nurse’s records state that Plaintiff should
24    receive “dressing changes daily . . . .” (See id. at 17.)
25            The next morning, August 18, 2018, Plaintiff’s dressing was changed, and the
26    nurse responsible noted that there were “no signs of infection.” (See id. at 20
27    (“[D]ressing change done[] as ordered . . . no signs of infection noted . . . .”); see also
28    ECF No. 51, at 3 (declaration from Plaintiff stating that he “received dressing changes on
                                                     2
                                                                                 3:19-cv-00660-GPC-RBM
     Case 3:19-cv-00660-GPC-RBM Document 65 Filed 02/03/21 PageID.915 Page 3 of 14



 1    8-18-18 . . . .”).) Plaintiff’s dressing was changed again on August 19, 2018, again with
 2    the nurse noting that there were no signs of infection. (See ECF No. 44-5, at 22; see also
 3    ECF No. 51, at 3.) On August 20, 2018, Plaintiff’s dressing was again changed, this time
 4    by Defendant Garcia. (See ECF No. 44-5, at 24; see also ECF No. 51, at 3.) Plaintiff’s
 5    primary care physician was also present on August 20, and Defendant Garcia’s report
 6    states that Plaintiff was to receive “[d]ressing change[s] as needed.” (See ECF No. 44-5,
 7    at 24.) The same instruction appears in Plaintiff’s primary care physician’s records. (See
 8    id. at 26 (“Status post left elbow surgery; dressing changes as needed . . . .”).) Defendant
 9    Garcia submitted a declaration explaining that “[a]n ‘as needed’ order regarding
10    [Plaintiff’s] surgical dressing means that dressing changes would not be pre-scheduled;
11    rather, dressing changes would only be done if requested by [Plaintiff].” (See ECF No.
12    44-2, at ¶ 4.) Plaintiff disagrees that he was to receive dressing changes as needed, and
13    points to documents predating the August 20 appointment ordering daily dressing
14    changes after August 20. (See ECF No. 51, at 10; see also ECF No. 54, at 24.)
15          The Parties also dispute whether Plaintiff requested dressing changes between
16    August 20, 2018 and August 24, 2018. It is undisputed that Plaintiff’s medical records do
17    not reflect any such requests. (See ECF No. 44-1, at ¶ 21 (declaration from CDCR
18    physician explaining that “[t]here is nothing in the medical record to suggest that
19    [Plaintiff] requested a dressing change [between August 20, 2018 and] August 24, 2018,
20    when he ‘presented to Bravo medical, for a dressing change.”).) Nevertheless, Plaintiff
21    asserts in a declaration attached to his Cross-Motion that he visited the clinic on August
22    21, 22, and 23, 2018 and requested dressing changes, but that Defendant Garcia refused
23    to provide them or to schedule an appointment for dressing changes. (See ECF No. 51, at
24    3–4; see also ECF No. 54, at 3 (declaration from Plaintiff attached to Opposition to
25    Defendant’s Motion making similar claims).) Plaintiff explains that although he did not
26    receive a form indicating an appointment date or time for August 21, 22, and 23, he
27    visited the clinic each day because he “knew my primary care provider . . . prescribed me
28    ‘daily dressing changes’ for [his] surgery wound . . . .” (See ECF No. 51, at 3.) Each
                                                   3
                                                                               3:19-cv-00660-GPC-RBM
     Case 3:19-cv-00660-GPC-RBM Document 65 Filed 02/03/21 PageID.916 Page 4 of 14



 1    time, Defendant Garcia was on duty and refused to change Plaintiff’s dressing, explaining
 2    that he needed an appointment. (See id. at 3–4.)
 3           On August 24, 2018, Plaintiff again visited the clinic, this time finding a different
 4    nurse on duty. (See id. at 5.) The nurse on duty changed Plaintiff’s dressing, noting
 5    “[s]light swelling,” and stating that Plaintiff was “aware he will report daily for dressing
 6    changeds [sic].” (See ECF No. 44-5, at 29.) On August 25 and 26, 2018, Plaintiff’s
 7    dressings were changed, and Plaintiff’s medical records indicate that on August 26, 2018
 8    there were “no [signs or symptoms] of infection . . . .” (See id. at 31, 33; see also ECF
 9    No. 51, at 5.)
10           That changed on the night of August 26, 2018, when Plaintiff began experiencing
11    symptoms of an infection, including fever, swelling, pain, and discharge from his wound.
12    (See ECF No. 54, at 4.) The next morning, August 27, 2018, Plaintiff appeared at the
13    clinic with a 100.7 degree fever “saying his incision to [his] elbow is leaking fluid.” (See
14    ECF No. 44-5, at 35.) Plaintiff’s primary care physician diagnosed him with a post-
15    operative wound infection and he was transferred for treatment, first to another area of
16    the clinic and later to the emergency department of a local hospital. (See id. at 38; see
17    also ECF No. 51, at 5–6.) Plaintiff received emergency treatment for the infection, and
18    was subsequently transferred to the hospital where his initial surgery was performed.
19    (See ECF No. 44-5, at 41–42, 46–47; see also ECF No. 51, at 5–6.) Over the next several
20    days, Plaintiff received additional treatment for his infection, including another surgical
21    procedure and antibiotics. (See ECF No. 44-5, at 46–47; ECF No. 51, at 6.) On
22    September 1, 2018, Plaintiff was discharged from the hospital with instructions to take an
23    antibiotic for seven days, and a follow-up appointment scheduled approximately two
24    weeks later. (See ECF No. 44-5, at 51–52.)
25           Plaintiff contends that he continues to suffer health problems as a result of the
26    infection, and has been examined by several health care providers for chest pains, an
27    inability to lift or pull heavy objects, and pain in the months since. (See id. at 57, 60, 63,
28    68.)
                                                     4
                                                                                3:19-cv-00660-GPC-RBM
     Case 3:19-cv-00660-GPC-RBM Document 65 Filed 02/03/21 PageID.917 Page 5 of 14



 1       II.      Procedural History
 2             On April 8, 2019, Plaintiff filed a Complaint under 42 U.S.C. Section 1983
 3    alleging that Defendant Garcia and another nurse, Defendant Juan Flores, violated his
 4    Eighth Amendment rights in connection with the care he received following the surgery.
 5    (See Compl. at 3–6.) Specifically, Plaintiff alleges that Defendant Garcia refused to
 6    change Plaintiff’s surgical dressings between August 21 and August 23, 2018 or to
 7    schedule appointments, and that her failure to do so and apparent disregard of Plaintiff’s
 8    doctor’s orders for daily dressing changes constitutes deliberate indifference to Plaintiff’s
 9    serious medical needs and caused his infection and subsequent health issues. (See id. at
10    3–6.)
11             On April 17, 2019, the Court granted Plaintiff leave to proceed in forma pauperis,
12    screened his complaint pursuant to 28 U.S.C. Section 1915(e)(2) and Section 1915A, and
13    directed the U.S. Marshal to effect service on Plaintiff’s behalf. (See ECF No. 3.) After
14    service was completed, Defendants answered the allegations against Defendant Garcia
15    and moved to dismiss the claims against Defendant Flores pursuant to Federal Rule of
16    Civil Procedure 12(b)(6). (See ECF Nos. 7, 10.) The Court subsequently granted
17    Defendant Flores’ Motion, dismissing Plaintiff’s claims against him. (See ECF No. 24, at
18    2.) As a result, the only remaining parties are Plaintiff and Defendant Garcia.
19             Once the parties completed fact discovery, Defendant Garcia moved for summary
20    judgment. (See ECF No. 44.) Plaintiff was notified of the requirements for opposing
21    summary judgment pursuant to Rand v. Rowland, 154 F.3d 952, 962–63 (9th Cir. 1998)
22    (en banc) and Klingele v. Eikenberry, 849 F.2d 409 (9th Cir. 1988), (see ECF No. 48),
23    and subsequently filed his Cross-Motion for Partial Summary Judgment, asserting that
24    Defendant Garcia is liable for violating his Eighth Amendment rights as a matter of law,
25    and his Opposition to Defendant’s Motion. (See ECF Nos. 51, 54.)
26                                       LEGAL STANDARD
27             Summary judgment is appropriate “if the movant shows that there is no genuine
28    dispute as to any material fact and the movant is entitled to judgment as a matter of law.”
                                                     5
                                                                               3:19-cv-00660-GPC-RBM
     Case 3:19-cv-00660-GPC-RBM Document 65 Filed 02/03/21 PageID.918 Page 6 of 14



 1    Fed. R. Civ. P. 56(a). A fact is material when it “might affect the outcome of the suit.”
 2    Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).
 3          The initial burden of establishing the absence of any genuine issues of material fact
 4    falls on the moving party. Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986). The
 5    movant can satisfy this burden in two ways: (1) by presenting evidence that negates an
 6    essential element of the non-moving party’s case; or (2) by demonstrating that the non-
 7    moving party failed to make a showing sufficient to establish an element essential to that
 8    party’s case on which that party will bear the burden of proof at trial. See id. at 322–23.
 9    In such cases, “there can be ‘no genuine issue as to any material fact,’ since a complete
10    failure of proof concerning an essential element of the nonmoving party’s case
11    necessarily renders all other facts immaterial.” Id.
12          Once the moving party has satisfied its initial burden, the non-moving party cannot
13    rest on the mere allegations or denials of its pleading. The non-moving party must “go
14    beyond the pleadings and by her own affidavits, or by the ‘depositions, answers to
15    interrogatories, and admissions on file,’ designate ‘specific facts showing that there is a
16    genuine issue for trial.’” Id. at 324. The non-moving party may meet this requirement by
17    presenting evidence from which a reasonable jury could find in its favor, viewing the
18    record as a whole, in light of the evidentiary burden the law places on that party. See
19    Triton Energy Corp. v. Square D Co., 68 F.3d 1216, 1221–22 (9th Cir. 1995). In
20    determining whether there are any genuine issues of material fact, the court must “view[]
21    the evidence in the light most favorable to the nonmoving party.” Fontana v. Haskin,
22    262 F.3d 871, 876 (9th Cir. 2001) (citation omitted).
23                                          DISCUSSION
24          As mentioned, both Parties have moved for summary judgment. Defendant argues
25    that Plaintiff has no evidence of “deliberate indifference” by Defendant Garcia that would
26    violate the Eighth Amendment, and that even if there is evidence of deliberate
27    indifference, Garcia is entitled to qualified immunity. (See generally ECF No. 44.) In
28    addition to Plaintiff’s contention that genuine disputes of material fact preclude summary
                                                    6
                                                                               3:19-cv-00660-GPC-RBM
     Case 3:19-cv-00660-GPC-RBM Document 65 Filed 02/03/21 PageID.919 Page 7 of 14



 1    judgment for Defendant Garcia, Plaintiff’s Cross-Motion argues that the undisputed facts
 2    demonstrate that Defendant Garcia was deliberately indifferent to Plaintiff’s serious
 3    medical needs, and therefore is liable as a matter of law. (See generally ECF No. 51.)
 4       I.      Defendant’s Motion for Summary Judgment
 5            Deliberate indifference to serious medical needs of prisoners constitutes
 6    “unnecessary and wanton infliction of pain,” in violation of the Eighth Amendment’s
 7    prohibition on cruel and unusual punishment. Estelle v. Gamble, 429 U.S. 97, 104 (1976)
 8    (quoting Gregg v. Georgia, 428 U.S. 153, 173 (1976)). “In the Ninth Circuit, the test for
 9    deliberate indifference consists of two parts.” Jett v. Penner, 439 F.3d 1091, 1096 (9th
10    Cir. 2006) (citing McGuckin v. Smith, 974 F.2d 1050 (9th Cir. 1991), overruled on other
11    grounds by WMX Techs., Inc. v. Miller, 104 F.3d 1133 (9th Cir. 1997) (en banc)). “First,
12    the plaintiff must show a ‘serious medical need’ by demonstrating that ‘failure to treat a
13    prisoner’s condition could result in further significant injury or the unnecessary and
14    wanton infliction of pain.’” Id. (quoting McGuckin, 974 F.2d at 1059) (internal quotation
15    marks omitted). Second, a plaintiff must demonstrate that the defendant’s response to the
16    serious medical need was “deliberately indifferent.” See id. (citing McGuckin, 974 F.2d
17    at 1060). “This second prong—the defendants’ response to the need was deliberately
18    indifferent—is satisfied by showing (a) a purposeful act or failure to respond to a
19    prisoner’s pain or possible medical need and (b) harm caused by the indifference.” Id.
20    (citation omitted).
21            “Mere negligence in diagnosing or treating a medical condition, without more,
22    does not violate a prisoner’s Eighth Amendment rights.” Hutchinson v. United States,
23    838 F.2d 390, 394 (9th Cir. 1988) (citing Estelle v. Gamble, 429 U.S. 97, 106 (1976)).
24    Even gross negligence and recklessness are insufficient to establish deliberate
25    indifference for an Eighth Amendment claim. Wood v. Housewright, 900 F.2d 1332,
26    1334 (9th Cir. 1990) (gross negligence); see Farmer, 511 U.S. at 837 (recklessness).
27    Instead, the plaintiff must demonstrate that the prison official denied, delayed, or
28
                                                    7
                                                                               3:19-cv-00660-GPC-RBM
     Case 3:19-cv-00660-GPC-RBM Document 65 Filed 02/03/21 PageID.920 Page 8 of 14



 1    intentionally interfered with medical treatment, which is “not an easy test for Plaintiffs to
 2    satisfy.” Hallett v. Morgan, 296 F.3d 732, 744–45 (9th Cir. 2002) (citations omitted).
 3          Defendant offers three arguments for why Plaintiff’s claims of deliberate
 4    indifference fail as a matter of law. First, Defendant notes that at the time she allegedly
 5    refused to change Plaintiff’s surgical dressing, Plaintiff’s primary care doctor had
 6    instructed that his dressing be changed “as needed,” not daily, and that Plaintiff’s medical
 7    records do not reflect any requests by Plaintiff for dressing changes. (See ECF No. 44, at
 8    14–15.) Second, and relatedly, Defendant suggests that even if she did refuse to treat
 9    Plaintiff when he allegedly visited the clinic on August 21, 22, and 23, 2018, there is “no
10    evidence to show that [Defendant] Garcia knew that the surgical wound constituted a
11    serious medical condition from August 21 – 24, 2018, and intentionally disregarded the
12    danger.” (ECF No. 60, at 3; see also ECF No. 56, at 7.) As a result, Defendant
13    concludes, she was not deliberately indifferent in failing to change Plaintiff’s dressings
14    on August 21, 22, and 23, 2018. (See ECF No. 44, at 14–15.) Finally, Defendant argues
15    that there is no evidence demonstrating that the alleged failure to change Plaintiff’s
16    dressing during that period caused his infection, the symptoms of which were she asserts
17    were not evident until August 27, 2018. (See id. at 15.)
18          For his part, Plaintiff argues that genuine disputes of material fact preclude
19    summary judgment in Defendant’s favor. Plaintiff reiterates the view, articulated in his
20    Complaint and in declarations attached to both his Opposition and Cross-Motion, that
21    during the relevant period, his doctor ordered daily, not as needed, dressing changes.
22    (See ECF No. 54, at 13; see also id. at 2–4; ECF No. 51, at 3.) In support, Plaintiff points
23    to two lists of medical orders, appended to his declarations, directing daily dressing
24    changes on, among others, August 21, 22, and 23, 2018. (See ECF No. 51, at 10; see also
25    ECF No. 54, at 24.) Second, Plaintiff notes that even if dressing changes were to be
26    provided only “as needed” on those dates, he went to the clinic each day and Defendant
27    Garcia refused to examine his wound or change his dressing. (See ECF No. 54, at 14.)
28    Third, Plaintiff notes various alleged inconsistencies in how the treatment he did and did
                                                    8
                                                                               3:19-cv-00660-GPC-RBM
     Case 3:19-cv-00660-GPC-RBM Document 65 Filed 02/03/21 PageID.921 Page 9 of 14



 1    not receive was documented, which he argues demonstrates that Defendant’s statements
 2    in her declaration are untruthful. (See id. at 15.)
 3          As should be clear, much of the Parties’ submissions focus on their dispute over
 4    whether Plaintiff was to receive dressing changes on a daily or “as needed” basis from
 5    August 21 to August 23, 2018. Although both parties point to evidence in the record
 6    supporting their positions, this dispute is ultimately immaterial and does not preclude
 7    granting summary judgment. See Lynn v. Sheet Metal Workers’ Int’l Ass’n, 804 F.2d
 8    1472, 1483 (9th Cir. 1986) (concluding that a dispute as to an immaterial fact did not
 9    preclude summary judgment); see also Wright & Miller, 10A Fed. Prac. & Proc. Civ. §
10    2725.1 (4th ed. 2020) (“[A] factual issue that is not necessary to the decision is not
11    material within the meaning of Rule 56(a) and a motion for summary judgment may be
12    granted without regard to whether it is in dispute.”). The central merits question posed
13    by Plaintiff’s Complaint and the Parties’ Motions is whether Defendant Garcia was
14    deliberately indifferent to Plaintiff’s serious medical needs as a matter of law, not
15    whether she followed Plaintiff’s doctor’s orders. Put another way, even assuming that
16    Plaintiff is right, and Defendant Garcia disregarded Plaintiff’s doctor’s instructions and
17    refused to perform daily dressing changes on August 21, 22, and 23, 2018 or schedule
18    them in accordance with the doctor’s orders, thus delaying Plaintiff’s medical treatment,
19    those actions amount to deliberate indifference only if they caused Plaintiff’s subsequent
20    infection or another cognizable harm. See Jett, 439 F.3d at 1096 (noting that an essential
21    element of an Eight Amendment medical care claim is “harm caused by the [alleged
22    deliberate] indifference.” (citing McGuckin, 974 F.2d at 1060)); see also Coreas v.
23    Miller, No. 1:10-cv-00703 LJO JLT (PC), 2012 WL 4863213, at *4 (E.D. Cal. Oct. 11,
24    2012) (rejecting argument that denial of bandages itself violated the Constitution in the
25    absence of evidence that the failure to provide bandages caused further injury or pain),
26    aff’d 536 F. App’x 708, 709 (9th Cir. 2013).
27          Defendant Garcia met her initial burden of “proving the absence of a genuine issue
28    of material fact” as to whether her failure to change Plaintiff’s dressing on August 21, 22,
                                                     9
                                                                               3:19-cv-00660-GPC-RBM
     Case 3:19-cv-00660-GPC-RBM Document 65 Filed 02/03/21 PageID.922 Page 10 of 14



 1     and 23, 2018 caused the infection Plaintiff developed the night of August 26, 2018. See
 2     Celotex, 477 U.S. at 323. As Defendant points out, Plaintiff’s medical records from
 3     August 24 to August 26, 2018 reflect regular dressing changes and do not note any signs
 4     or symptoms of infection. (See ECF No. 44-5, at 29, 31, 33.) In fact, on August 26,
 5     2018, the day before Plaintiff was hospitalized for his infection, his medical records
 6     specifically note that there were “no S/S of infection” when his dressing was changed.
 7     (See id. at 33.) Nothing in Plaintiff’s medical records or the other evidence submitted by
 8     Defendant connects the failure to change Plaintiff’s dressing from August 21 to August
 9     23, 2018 to the infection Plaintiff developed on the night of August 26, 2018.
10     Accordingly, Defendant has “negat[ed] an essential element of [Plaintiff’s] claim”—the
11     requirement that Plaintiff “demonstrate that the defendant’s conduct was the actionable
12     cause of the claimed injury.” Harper v. City of Los Angeles, 533 F.3d 1010, 1026 (9th
13     Cir. 2008); Nissan Fire & Marine Ins. Co., Ltd. v. Fritz Cos., Inc., 210 F.3d 1099, 1102
14     (9th Cir. 2000). Having done so, the burden is thus on Plaintiff to “come forward with
15     ‘specific facts showing that there is a genuine issue for trial.” Matsushita Elec. Indus.
16     Co., Ltd. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986) (quoting Fed. R. Civ. P. 56(e))
17     (emphasis omitted).
18           Although Defendant raised the issue of causation in her Motion and in opposition
19     to Plaintiff’s Cross-Motion, Plaintiff failed to address it directly in any of his
20     submissions. (See ECF No. 44, at 15; ECF No. 56, at 7–8; ECF No. 60, at 3.)
21     Nevertheless, the Court considers all of the evidence submitted by both parties as well as
22     Plaintiff’s Complaint in determining whether there is a genuine issue of material fact as
23     to the cause of Plaintiff’s injury, and therefore his claim of deliberate indifference. See
24     Thomas v. Ponder, 611 F.3d 1144, 1150 (9th Cir. 2010) (explaining that the Ninth Circuit
25     has “held consistently that courts should construe liberally motion papers and pleading
26     filed by pro se inmates and should avoid applying summary judgment rules strictly.”
27     (citing Frost v. Symington, 197 F.3d 348, 352 (9th Cir. 1999))). Plaintiff’s submissions
28     and the record point to two potential pieces of evidence that might create a genuine issue
                                                      10
                                                                                  3:19-cv-00660-GPC-RBM
     Case 3:19-cv-00660-GPC-RBM Document 65 Filed 02/03/21 PageID.923 Page 11 of 14



 1     of material fact. First, Plaintiff’s Complaint and summary judgment declarations note
 2     that the records of his August 24, 2018 dressing change refer to “[s]light swelling . . .” of
 3     his surgical wound. (See Compl. at 4 (alleging that on August 24, 2018 his “wound was
 4     slightly swollen, and posibly [sic] infected.”); ECF No. 44-5, at 29 (medical records from
 5     August 24, 2018 noting “[s]light swelling” without reference to any possible infection);
 6     see also ECF No. 54, at 4 (Plaintiff’s Declaration in Opposition to Defendant’s Motion
 7     for Summary Judgment referencing the slight swelling noted in his medical records).)
 8     Second, in his Declaration in Opposition to Defendant’s Motion for Summary Judgment,
 9     Plaintiff suggests that the “small serous discharge” noted in the record of his August 26,
10     2018 dressing change demonstrates that “it is obvious [his] wound was infected.” (See
11     ECF No. 54, at 4; see also ECF No. 44-5, at 33.)
12           Construing this evidence in the light most favorable to Plaintiff, the Court finds
13     that Plaintiff has failed to raise a triable issue as to whether Defendant Garcia’s conduct
14     caused his injury. Taking the “[s]light swelling” noted on August 24, 2018 first,
15     unchallenged expert testimony submitted by Defendant makes clear that “[s]light
16     swelling to a surgical wound would not be unexpected absent additional signs of
17     infection.” (See ECF No. 44-1, ¶ 10.) No other possible signs of infection are mentioned
18     in Plaintiff’s medical records for August 24, and neither swelling nor other signs or
19     symptoms of infection were noted when Plaintiff’s dressing was changed again on
20     August 25 and August 26. (See ECF No. 44-5, at 31, 33 (describing dressing change on
21     August 26 and noting “no S/S of infection . . . .”).) Nor does Plaintiff assert that he
22     experienced other symptoms of infection between August 24 and August 26, 2018 that
23     would not be reflected in his medical records.
24           As for the serous discharge noted in the record of Plaintiff’s August 26, 2018
25     dressing change, that same document notes the absence of “S/S of infection.” (See id. at
26     33.) Additionally, similar discharges are noted in Plaintiff’s medical records before
27     August 21, 2018, when Defendant Garcia allegedly first refused to change Plaintiff’s
28     dressing. (See ECF No. 44-5, at 22 (August 19, 2018 dressing change noting “small clear
                                                     11
                                                                                3:19-cv-00660-GPC-RBM
     Case 3:19-cv-00660-GPC-RBM Document 65 Filed 02/03/21 PageID.924 Page 12 of 14



 1     red drainage” and “no S/S of infection”); id. at 24 (August 20, 2018 dressing change with
 2     “some serosanguineous fluid” and “no s/sx of infection”).) Plaintiff does not challenge
 3     the accuracy of his medical records, and in fact repeatedly relies upon them elsewhere in
 4     support of his position. Under these circumstances Plaintiff’s conclusory assertion that
 5     the serous discharge on August 26, 2018 means it was “obvious [that his] wound was
 6     infected,” (ECF No. 54, at 4), is insufficient to create a genuine issue of material fact.
 7     See, e.g., FTC v. Publ’g Clearing House, Inc., 104 F.3d 1168, 1171 (9th Cir. 1997) (“A
 8     conclusory, self-serving affidavit, lacking detailed facts and any supporting evidence, is
 9     insufficient to create a genuine issue of material fact.”); see also Fed. R. Civ. P. 56(c)(4)
10     (“An affidavit or declaration used to . . . oppose a motion must be made on personal
11     knowledge [and] set out facts that would be admissible in evidence . . . .”). Thus, neither
12     Plaintiff’s Complaint nor any other evidence in the record suggests that any symptoms of
13     infection were present until the night of August 26, 2018—three days, and three
14     uneventful dressing changes without noted signs of infection, after Defendant Garcia’s
15     last alleged failure to change Plaintiff’s dressing. (See Compl. at 4–5; see also ECF No.
16     54, at 4 (declaration describing symptoms on the night of August 26, 2018).) And
17     Plaintiff offers no factual basis on which a reasonable jury could conclude that the
18     infection that began on August 26, 2018 was the result of Defendant Garcia’s failure to
19     change his dressing between August 21 and August 24, 2018.
20           Plaintiff has the burden of proving that the alleged deliberate indifference caused
21     him harm. See Leer v. Murphy, 844 F.2d 628, 634 (9th Cir. 1988). Having failed to
22     point to any evidence that Defendant Garcia’s failure to change his dressing caused his
23     infection, or that the swelling noted on August 24 and discharge on August 26 were—
24     contrary to his medical records and uncontroverted expert evidence—signs of infection
25     caused by Defendant Garcia’s actions, Plaintiff has failed to create a triable issue of fact
26     as to the second prong of a deliberate indifference claim. See Jett, 439 F.3d at 1096; see
27     also Celotex, 477 U.S. at 323 (“[A] complete failure of proof concerning an essential
28     element of the nonmoving party’s case necessarily renders all other facts immaterial.”).
                                                     12
                                                                                 3:19-cv-00660-GPC-RBM
     Case 3:19-cv-00660-GPC-RBM Document 65 Filed 02/03/21 PageID.925 Page 13 of 14



 1     Accordingly, Defendant Garcia is entitled to judgment as a matter of law, and
 2     Defendant’s Motion for Summary Judgment is GRANTED. 1 See Celotex, 477 U.S. at
 3     323 (“The moving party is ‘entitled to a judgment as a matter of law’ [when] the
 4     nonmoving party has failed to make a sufficient showing on an essential element of [his]
 5     case with respect to which [he] has the burden of proof.”).
 6         II.      Plaintiff’s Cross-Motion
 7               As mentioned previously, Plaintiff has also moved for partial summary judgment,
 8     arguing that Defendant Garcia is liable for deliberate indifference as a matter of law.
 9     (See ECF No. 51.) Plaintiff’s argument rests on the same dispute outlined above over
10     whether dressing changes were to be performed daily or as needed from August 21 to
11     August 23, 2018. (See id. at 54–55.) In essence, Plaintiff asserts that Defendant Garcia’s
12     alleged refusal to change Plaintiff’s dressings on those days or to schedule appointments
13     for dressing changes were deliberately indifferent, and that nurses like Defendant Garcia
14     violate the Eighth Amendment and are not entitled to qualified immunity when they
15     disregard the instructions of a treating physician. (See id. at 55–58.)
16               Defendant’s response largely repeats many of the arguments she made in support
17     of her Motion. Specifically, Defendant argues that the failure to change Plaintiff’s
18     dressings on August 21, 22, and 23, 2018 was not constitutionally deficient, complied
19     with doctor’s orders, and did not cause Plaintiff’s subsequent infection or any other harm.
20     (See ECF No. 56, at 7–8.) Defendant also argues that she is entitled to qualified
21     immunity. (See id. at 8.)
22               The Court has reviewed Plaintiff’s Cross-Motion and the evidence upon which it
23     relies already in its discussion of Defendant’s Motion. See Fair Hous. Council of
24
25
       1
         Because the Court finds Defendant Garcia is entitled to judgment as a matter of law on
26     the merits of Plaintiff’s Eighth Amendment claim, the Court need not address Defendant’s
27     alternative argument that she is entitled to qualified immunity. See, e.g., Aguilera v. Baca,
       510 F.3d 1161, 1167, 1174 (9th Cir. 2007) (noting that if no constitutional violation
28     occurred the court need not decide whether qualified immunity applies).
                                                     13
                                                                                 3:19-cv-00660-GPC-RBM
     Case 3:19-cv-00660-GPC-RBM Document 65 Filed 02/03/21 PageID.926 Page 14 of 14



 1     Riverside Cnty., Inc. v. Riverside Two, 249 F.3d 1132, 1134 (9th Cir. 2001) (“[W]hen
 2     simultaneous cross-motions for summary judgment on the same claim are before the
 3     court, the court must consider the appropriate evidentiary material identified and
 4     submitted in support of both motions, and in opposition to both motions, before ruling on
 5     each of them.”). As with Defendant’s Motion, regardless of what instructions applied to
 6     Plaintiff’s care from August 21 to August 23, 2018, Plaintiff has failed to point to any
 7     facts on which a reasonable jury could conclude that Defendant Garcia’s actions caused
 8     Plaintiff’s infection or any subsequent injury. Indeed, Plaintiff’s Cross-Motion makes no
 9     mention of causation whatsoever. As the Court has previously explained, causation is an
10     essential element of a deliberate indifference claim. See Jett, 439 F.3d at 1096. In the
11     absence of any evidence as to an essential element of his claim, Plaintiff cannot
12     demonstrate that he is entitled to judgment as a matter of law. See Fed. R. Civ. P. 56(a).
13           Accordingly, Plaintiff’s Cross-Motion for Summary Judgment is DENIED.
14                                          CONCLUSION
15           In light of the foregoing, the Court GRANTS Defendant Garcia’s Motion for
16     Summary Judgment (ECF No. 44) and DENIES Plaintiff’s Cross-Motion for Summary
17     Judgment (ECF No. 51). The Clerk of the Court is DIRECTED to enter judgment in
18     favor of Defendant Garcia and to close the case.
19           IT IS SO ORDERED.
20
21     Dated: February 3, 2021
22
23
24
25
26
27
28
                                                    14
                                                                               3:19-cv-00660-GPC-RBM
